WALLACE, Circuit Judge,
dissenting:
The majority and the district court have valiantly tried to conclude a settlement that may or may not exist. I appreciate the efforts but because the district court’s findings fall short of what is required for our review, I would vacate the judgment, and remand for further proceedings.
We have held that “a district court has the equitable power to enforce summarily an agreement to settle a case pending before it,” but that the “district court may enforce only complete settlement agreements.” Callie v. Near, 829 F.2d 888, 890 (9th Cir.1987) (emphasis in original). A complete settlement agreement is one *74where the parties have manifested their mutual asset to all the material terms. See Doi v. Halekulani Corp., 276 F.3d 1131, 1136-40 (9th Cir.2002) (holding that district court did not abuse its discretion by enforcing a settlement agreement where the parties placed the material terms of the settlement agreement on the record in open court).
The district court found that the parties had agreed to nine “material terms,” but that “there was specifically no agreement to [four additional] terms.” The district court did not specify whether the four non-agreed-to terms were material. If those four terms were material, then the district court lacked equitable authority to enforce any other terms of the settlement. Because I cannot discern whether the district court enforced a complete settlement agreement, the memorandum of decision and order should be vacated and the case remanded for materiality findings on the four additional terms.
The majority states that “[t]here is nothing in the district court’s order to indicate that it did not consider the materiality of the four terms in dispute.” But how can we review an assumption that the district court made secret findings necessary to its decision? The materiality findings were required. If the district court did not make the findings explicitly, we must vacate and remand.
The majority also contends that because the district court excluded the four disputed terms from the settlement, “[i]t would be inequitable to permit the Kidmans to use their success as a means of invalidating the settlement.” The majority puts the cart before the horse. If the four disputed terms were material, then there was no settlement to invalidate.